DETAILED ACTION
Status of Claims
	Claims 1, 5-37 and 39-41 are pending.
	Claims 5-7, 12, 15, 20-21 and 24-35 are withdrawn from consideration.
	Claims 2-4 and 38 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.
 
Status of Objections and Rejections
	All previous grounds of rejection under 35 U.S.C. 112b are withdrawn in view of Applicant’s amendment.
	The previous grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 stand. 
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 13, 23 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 105506665).
Regarding claim 1, Wu discloses a manufacturing method for forming carbon nanotubes by electrolyzing CO2 at high temperature (title) (= a method for producing a carbon nanotube) comprising:
Controlling the temperature of an electrolytic cell with for example a molten lithium carbonate (page 2) (= heating a carbonate electrolyte to obtain a molten carbonate electrolyte);
The electrolytic cell comprising an anode and cathode (page 2) (= disposing the molten carbonate electrolyte between an anode and a cathode in a cell);
Using a DC power source current density (page 2)(= applying an electrical current to the cathode and the anode in the cell); and 
Elemental carbon produced by the cathode contained a large amount of carbon nanotubes (Examples) (= collecting carbon nanotube growth from the cathode of the cell); 
Wherein the method includes:
The electrolyte comprises a molten oxide including for example Fe2O3 (page 2) (= the molten carbonate electrolyte comprises a transition metal); 
A cathode comprising a nickel copper alloy and an anode comprising a nickel copper or nickel chromium alloy (page 2) (= the cathode comprises copper, a nickel copper alloy, a nickel chromium alloy or a brass alloy, and the anode comprises a nickel chromium alloy, a nickel copper alloy, or a nickel iron alloy). 
Regarding claims 9-10, Wu discloses wherein the molten carbonate electrolyte comprises lithium carbonate (page 2). 
Regarding claim 13, the instant specification indicates that tangled carbon nanotubes are obtained with a copper cathode.  Since Wu discloses a copper cathode, the disclosure of Wu discloses obtaining tangled nanotubes. Further, while Wu does not specifically address the claim limitation tangled carbon nanotubes this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which meet the instantly claimed method steps, absent any clear and convincing evidence and/or arguments to the contrary.  As a reasonable anticipation rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  
Regarding claim 23, Wu discloses wherein the anode is nickel copper or nickel chromium (page 2). 
Regarding claim 36, the cathode of Wu is not inclusive of zinc (page 2). 
Regarding claim 37, Wu discloses the inclusion of iron (e.g. Fe2O3) (page 2). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 22 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN105506665).
Regarding claim 8, Wu discloses a molten carbonate electrolyte in a molten state at a temperature range between 610-690 ºC (page 2).  Therefore, one of ordinary skilled in the art would expect the melting point of the electrolyte to fall within the claimed range. 
Regarding claim 22, Wu does not explicitly disclose aging the electrolyte, however, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust or manipulate properties of the electrolyte, such as aging, before subjecting it to electrical current, in order to form a method that grows the maximum amount of carbon nanotubes possible in the cell. A predetermined time may be any amount of time determined by one of ordinary skill in the art. 
Regarding claim 39, Wu discloses an electrolyte temperature of up to 690ºC (page 2).  Although the range of Wu is outside the claimed range (700- 900 ºC), it is close enough that one of ordinary skill in the art would expect the same or similar predictable result. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN105506665) in view of Stiller et al. (US 2016/0115600).
Regarding claim 14, Wu discloses the claimed invention as applied above.  Wu does not disclose cleaning the carbon nanotubes with a solvent, however, it is well known in the prior art that products such as carbon products receive an alcohol rinse such as the alcohol rinse of Stiller [0342].  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising solvent cleaning.  
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN105506665) in view of Ren et al. (“One-pot synthesis of carbon nanofibers from CO2” Nano Letters, 2015, 15, 6142-6148). 
Regarding claims 16-19, Wu discloses the claimed invention as applied above.  Wu does not disclose further processing of the carbon nanotubes as claimed. 
In the same or similar field of electrochemical synthesis of carbon nanostructures, Ren discloses the synthesis of carbon nanofibers using a molten carbonate electrolytic conversion (abstract). The produced carbon material is a composite material (abstract, p. 6142).  Ren teaches that the product is fibers mixed with solidified electrolyte (p. 6145).  Ren also teaches that the morphology of the product may be controlled by selection of anode and/or additives materials (e.g. Li2O) (p. 6145-6146).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising any one of the claimed structures (e.g. cloth, cotton, etc.) as a composite material because Ren teaches that carbon nanofibers can be produced with a fibrous-like composite structure and the structure can be further controlled using a particular anode material and/or additive material.  A fibrous materials reads on any one of cloth, cotton etc. Spinning the fibers for collection is an obvious engineering design choice to collect the fibers for use. 
Claims 11 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN105506665) in view of Murakoshi et al. (WO 2011/111791).
Regarding claims 11 and 40-41, Wu discloses the claimed invention as applied above.  Wu does not disclose the length of the carbon nanotubes therefore in order to practice the invention of Wu, one of ordinary skill in the art would necessarily look to the art for workable carbon nanotube lengths and arrive at a reference such as Murakoshi. 
Murakoshi discloses a method of producing carbon nanotubes by electrolytic deposition wherein the length of the carbon nanotube can be controlled by controlling the application time of the potential in micro seconds (page 4).  Thus, Murakoshi recognizes the electrolytic deposition application time as a result effective variable for controlling the length of the carbon nanotubes. Murakoshi further teaches that it is essential to synthesize carbon nanotubes by essentially controlling the desired structure (diameter, chirality, length, active site) due to thermal fluctuation at the interface of metal fine particles difficult (page 1).  Murakoshi teaches that since it is possible to strictly control the chemical reaction rate according to applied potential, application time, etc., synthesis of carbon nanotubes whose structure is defined is expected (page 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming carbon nanotubes of 0.4 or 1 mm length or more because Murakoshi teaches that the pore length of carbon nanotubes can be precisely controlled through electrolytic deposition application time.  It would have been obvious to select a given tube length based on the desired application of the carbon nanotubes.   

Response to Arguments
Applicant's arguments filed 8 June 2022 have been fully considered.  The remarks on page 8 in regards to the restriction requirement are acknowledged.  The claims are currently being examined with the inclusion of a transition metal.  
On page 9 the argument states that Wu does not disclose a transition metal, however, on page 2 of the translated reference, Wu discloses the inclusion or iron.  Therefore the argument is not found persuasive. 
On pages 10-13 the remarks are directed towards the claimed length.  The cited reference Murakoshi is herein cited for disclosing controlling the pore length of carbon nanotubes as described above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795